      Case 2:20-cv-02273-DDC-GEB Document 6 Filed 12/11/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

LARRY G. PHILPOT,                        )
                                         )
                    Plaintiff,           )
                                         )
v.                                       )      Case No. 20-2273-DDC-GEB
                                         )
REVOLVY, LLC,                            )
                                         )
                    Defendants.          )
                                         )


                       NOTICE AND ORDER TO SHOW CAUSE

      The complaint in this copyright case was filed on May 29, 2020, making the

90-day service deadline under Fed. R. Civ. P. 4(m) expire on August 27, 2020.     By that

deadline, the docket reflected issuance of summons but no return on service, so the Court

contacted Plaintiff’s counsel by email on August 31, 2020, to inquire regarding the status

of this case. (Email dated August 31, 2020, maintained in Chambers file.)      Following

that communication, Plaintiff filed a motion for extension of the service deadline (ECF

No. 4), which was granted by the undersigned. (Order, ECF No. 5.)            The service

deadline was extended to November 25, 2020. (Id.)

      When no return of service was filed by the new deadline, the Court again

contacted Plaintiff’s counsel by email on December 4, 2020. In this email

communication, the chambers of the undersigned U.S. Magistrate Judge informed

counsel that, if no informal status report were received or documents were filed on the
      Case 2:20-cv-02273-DDC-GEB Document 6 Filed 12/11/20 Page 2 of 2




Court’s docket to indicate the status of service, the undersigned would proceed with a

show cause order. (Email maintained in Chambers file.)

       The docket does not reflect that Defendant Revolvy, LLC has been served with

summons and the complaint as required by Fed. R. Civ. P. 4(m), and the undersigned has

received no response to the informal email communication as of the date of this Order.

       Therefore, the Court orders Plaintiff to show cause in writing to the Honorable

Daniel D. Crabtree, United States District Judge, on or before December 23, 2020, why

this case should not be dismissed with prejudice for lack of prosecution under Fed. R.

Civ. P. 41(b).

       IT IS SO ORDERED

       Dated this 11th day of December, 2020.


                                         s/ Gwynne E. Birzer
                                         GWYNNE E. BIRZER
                                         United States Magistrate Judge
